USCA4 Appeal: 21-6748      Doc: 22         Filed: 01/13/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6748


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        BOBBY WAYNE DEBNAM,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:17-cr-00100-BO-1)


        Submitted: October 26, 2021                                       Decided: January 13, 2022


        Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Jorgelina E. Araneda, ARANEDA LAW FIRM, Raleigh, North Carolina, for Appellant.
        G. Norman Acker, III, Acting United States Attorney, Jennifer P. May-Parker, Assistant
        United States Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6748         Doc: 22      Filed: 01/13/2022      Pg: 2 of 2




        PER CURIAM:

               Bobby Wayne Debnam appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A). We review a district court’s order

        granting or denying a compassionate release motion for abuse of discretion. United

        States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have reviewed the record and

        conclude that the court did not abuse its discretion.       After waiving the exhaustion

        requirement and assuming that Debnam established extraordinary and compelling reasons

        for his release, the court denied Debnam’s motion based on the applicable 18 U.S.C.

        § 3553(a) factors and sufficiently explained the reasons for the denial. See United States v.

        High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for

        denial of straightforward compassionate release motion). We therefore affirm the district

        court’s order. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                     2